Citation Nr: 0711161	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a spine disability.


FINDING OF FACT

The veteran's current spine disability first manifested after 
his separation from service and is unrelated to his service 
or to any incident therein.


CONCLUSION OF LAW

The veteran's current spine disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran contends that he suffers from a spine disability 
as a result of the stresses of active service.

The veteran's service medical records show that in March 1970 
while lifting a heavy box, his back suddenly hurt him.  He 
complained of pain in the small of his back.  The veteran was 
found to have full range of motion, and no diagnosis was 
given.  A month later in April 1970, the veteran complained 
of suffering from low back pain secondary to trauma for the 
previous two weeks, but no diagnosis was shown at that time.  
In December 1970, the veteran was seen for complaints of back 
pain.  He was found to have good range of motion, was able to 
touch his toes, and did not have any muscle spasms.  He was 
still not diagnosed for his back pain.  An April 1971 
radiographic report revealed a transitional lumbosacral 
segment with bilateral joint formation, and there were no 
other significant findings.  In May 1971, the veteran 
reported hurting his back in the previous three weeks.  He 
complained of experiencing a sharp pain in his low back when 
picking up a box that day.  He was found to have regular 
range of motion and normal spinal curvature to bending in all 
parameters.  The veteran was diagnosed with back strain.  The 
veteran's May 1971 separation examination was negative for 
complaints relating to the spine, and his spine was found to 
have no abnormalities.  Since the veteran's spine was found 
to be normal on examination at separation, and he only had 
five recorded complaints during a two-year period of service, 
the Board finds that the weight of the evidence demonstrates 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
spine disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of symptoms relating to a spine 
disability is a July 1981 private medical report where the 
veteran reported left low back pain.  He reported 
experiencing back pain at his job in April 1981 when he was 
pulling a cart out of a truck.  At that time, the pain was 
more central, radiating to his right side and then switching 
to his left side.  The veteran had also felt numbness in the 
first web space of his foot and pain radiating from his back 
down to his left posterior buttock.  Examination revealed 
some right paraspinal muscle spasm in his back, no sciatic 
notch tenderness, and full range of motion in his lumbosacral 
spine.  A laminogram showed asymmetry between the nerve roots 
of L5 and S1 with less filling on the left side.  The 
veteran's EMG showed no radiculopathy.  A lumbar metrizamide 
myelogram showed an L5-S1 herniated disc with impingement of 
the S1 left nerve root.  The final diagnosis was back pain.  
In a December 1981 medical report, the veteran's back pain 
was noted to have worsened over the previous few weeks.  He 
was found to have positive straight leg raising at 60 degrees 
on the left and 90 degrees on the right.  He also had 
decreased pin sensation in the left medial foot.  The 
diagnosis was a herniated lumbar disc, and the veteran 
underwent an L5-S1 hemilaminectomy on the left to have the 
disc excised.  

A December 1983 letter from a private physician stated that 
the veteran had a history of injury with back and leg pain 
and had been treated on numerous occasions since June 1981.  
The letter also noted that the veteran continued to 
experience back and leg pain after the hemilaminectomy, with 
symptoms such as diminished trunk motion and pain on motion.  
The physician noted that there had been no gross neurologic 
change, but he did not anticipate significant improvement in 
the foreseeable future.  In a December 1983 medical report, 
the veteran complained of low back pain that had recently 
worsened and neck and shoulder discomfort.  The physician 
found some mild tenderness around the scar area of his back 
and diagnosed him with chronic back pain.  In a September 
1986 medical report, the veteran complained of intermittent 
left shoulder pain that originated in his left cervical 
region with radiation down his left arm to his middle and 
ring fingers.  The physician found excellent cervical 
strength, muscle tone, and sensation as well as a full range 
of motion.  The diagnosis was possible mild cervical 
arthritis.  A January 1993 medical report showed the veteran 
suffering from low back pain that radiated to his left leg.  
There was left paravertebral tenderness to palpation and a 
muscle spasm.  His motor and sensory functions were within 
normal limits, but there was decreased pinprick sensation in 
the toes and plantar aspect of his left foot.  He was 
diagnosed with chronic low back pain.  The veteran complained 
of low back pain and was treated for it again in July 1993.  

In a March 1997 medical report, the veteran reported back 
pain that radiated down both legs and tingling in all 
extremities.  The diagnostic impression was probable moderate 
lower lumbar and lumbosacral discogenic disease.  An MRI of 
the cervical spine showed mild hypertrophic spurring at C5-C6 
and right-sided tilt of the upper cervical spine.  The 
impression was probable mild chronic myofibrositis.  A 
neurological consultation in April 1997 showed the veteran 
complaining of lower lumbar pain radiating down the left 
posterior thigh onto his foot and achy cervical pain 
radiating into the fingers.  The impression was cervical and 
lumbar radiculopathy.  In May 1997, the veteran received two 
MRI's of his spine.  The cervical spine MRI revealed a tiny 
central herniated nucleus pulposus at the C5-6 level which 
was not causing cord compression or spinal stenosis.  There 
was associated subtle interspace narrowing, but the 
intervertebral disc was well hydrated.  The lumbar spine MRI 
revealed evidence of a laminectomy at the L4-5 level with 
disc degeneration and interspace narrowing.  There was no 
definite evidence of a recurrent herniated nucleus pulposus, 
spinal stenosis, or arachnoiditis.  In July 1997 and October 
1997 medical reports, the veteran was seen for follow-up 
visits for his cervical and lumbar radiculopathy.  His 
sensory functions and motor functions were intact, and he was 
treated for his chronic low back pain and lumbar and cervical 
radiculopathy.  Medical reports dated April 1998, May 1998, 
July 1998, and December 1998 show that the veteran continued 
to receive treatment for lumbar and cervical pain.  

In a July 1999 medical report, the veteran complained of low 
back pain radiating into both legs and numbness in both feet.  
He also reported chronic neck pain radiating into both arms 
and numbness in both hands and fingers.  The physician noted 
that the veteran had chronic cervical and lumbar disc 
degeneration and was unable to perform any manual labor or 
any work involving bending, twisting, pulling, or climbing.  
The veteran's May 2000 annual physical examination report 
noted that he had chronic pain from lumbar and cervical 
degenerative disk disease.  In a May 2001 medical report, the 
veteran complained of pain on the left side of his back that 
had lasted for years and was relieved by hot baths but 
worsened by activity.  An MRI of his lumbar spine revealed a 
severe narrowing of the L4-L5 and L5-S1 intervertebral disk 
spaces.  There were also marginal osteophytes and 
lumbarization of the first sacral segment.  The impression 
was developmental and degenerative changes of the lumbosacral 
spine.  A December 2001 MRI of the veteran's thoracic spine 
revealed a normal spine with minimal spur formation at the 
C6-C7 level.  At a January 2002 physical therapy session, the 
veteran complained of cervical spine and left shoulder pain 
with parasthesias all the way to the fingers.  The pain 
worsened when he was sitting, coughing, or upon movement in 
his right upper extremities.  He also reported feeling 
lightheaded three to four times a day.  A May 2002 annual 
physical examination report noted that the veteran had a 
history of back pain secondary to lumbar lesion and fixation 
of the lumbar spine.  It was also noted that he was managing 
the back pain.  In a May 2003 annual physical examination 
report, the veteran was noted to have chronic low back pain 
from his injury and laminectomy.  Examination of the 
extremities and musculoskeletal system revealed full active 
and passive range of motion of all extremities bilaterally 
without acute synovitis, effusion, or deformity.  
Neurological examination revealed no resting or intention 
tremors and grossly intact cranial nerves 2-12, motor 
functions, and cerebellar functions.

On VA examination in July 2003, the veteran reported that he 
had no complaints of dorsal or cervical spine problems 
throughout his period of service.  He stated that he  had 
experienced increased back pain and stiffness as well as 
stiffness in his arms and legs since the 1980's.  The 
veteran's case file was available for review.  Examination 
revealed that the veteran's neck was tender to both trapezius 
and strap muscles down to the C7 level to palpation, and it 
was also tender for range of motion.  The cervical spine 
flexion was 25 out of 30 degrees, extension was 5 out of 30 
degrees, bilateral rotation was 40 out of 55 degrees, and 
lateral flexion was 30 out of 40 degrees bilaterally.  The 
veteran's back had no muscle wasting.  It was tender to the 
C7 level and also tender to the T2 and L2-5 level on 
palpation and range of motion.  There was normal sensation 
and strength to both the veteran's upper and lower 
extremities.  The lumbosacral spine flexion was 75 out of 95 
degrees, extension was 5 out of 30 degrees, bilateral 
rotation was 35 out of 35 degrees, and lateral flexion was 35 
out of 40 degrees bilaterally.  The examiner noted that the 
veteran probably had 25 percent additional range of motion 
loss during flare-ups.  The diagnoses were a history of 
degenerative disc disease of the cervical spine, dorsal 
spine, and lumbosacral spine; history of chronic strain; and 
history of second injury with laminectomy and complaints of 
neuropathy of the left plantar surface.  The examiner stated 
that the veteran had chronic problems of the lumbar spine, 
and that it was as likely as not to be related to his injury 
in the military.      

The veteran testified at a hearing before a Decision Review 
Officer in January 2004.  He reported injuring his low back 
in service when he fell down some wet stairs.  He stated that 
after discharge in 1971, he continued to experience low back 
and leg pain and would treat himself with rest and over-the-
counter medication.  The veteran stated that he did not seek 
treatment for his low back between 1971 and 1982 because he 
just dealt with it himself so that he could go to work the 
next day.  He reported that he injured his back at work in 
1982 when he was unloading trucks and had lumbar laminectomy 
surgery afterwards.  He also stated that since the surgery, 
he had continued to experience pain in his low back and leg.  

On VA examination in August 2004, the examiner reviewed the 
veteran's complete file.  The veteran reported experiencing 
sharp, constant pain across the lumbar area with radiation of 
pain down the left leg.  He reported no flare-ups but noted 
one incapacitating episode during the previous 12 months that 
lasted two weeks.  Range of motion testing revealed that 
flexion was 65 out of 90 degrees, extension was 15 out of 30 
degrees, bilateral rotation was 15 out of 30 degrees, and 
lateral flexion was 18 out of 30 degrees bilaterally.  There 
was pain on all range of motion.  No muscle spasm was found.  
Sensation was intact to pinprick on the right foot and intact 
to light touch on both feet.  Pinprick sensation was not 
intact from the left foot to   one-third up the left calf.  
The examiner diagnosed the veteran with residuals of a 
laminectomy with continued lumbar pain, lumbar degenerative 
joint disease, narrowing disc degeneration at L4-L5, and 
developmental lumbosacral spine changes.  The examiner stated 
that he could not offer an opinion regarding the relationship 
between the veteran's lumbar condition and service because 
such knowledge was not available in the medical evidence, and 
any opinion relating the spine disability to service would be 
pure speculation.  His rationale was that there was a gap of 
time between separation from service in 1971 to 1981 where 
there was no objective medical information, and there were no 
spine abnormalities shown on the veteran's separation 
examination.  Furthermore, the examiner reasoned that the 
veteran had no documentation of leg pain with his back pain 
in service but did have documentation of leg pain with the 
non-military injury in 1981 for which he received a 
laminectomy.         

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
July 2003 VA examination.  While the examiner opined that the 
veteran's current spine disability is related to his service, 
this appears to have been based primarily upon a history 
provided by the veteran, rather than upon a review of the 
evidence of record.  The filtering of the veteran's account 
of his military service through his physician does not 
transform the veteran's account into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Additionally, the Board finds that the opinion is 
not supported by adequate rationale, as no explanation was 
given as to why the examiner believed that the inservice 
injury to the back was related to the current spine 
disability rather than to the post-service spine injury.  If 
the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).     

The Board assigns greater weight to the August 2004 VA 
examination.  In placing greater weight on the August 2004 
opinion, the Board notes that the veteran's entire file was 
reviewed in detail and a comprehensive spine examination was 
performed.  Moreover, the opinion acknowledged the veteran's 
in-service treatment but provided a rationale as to why the 
veteran's current spine disability as likely as not developed 
after service.  The Board accordingly finds the August 2004 
VA medical opinion to be the most probative as to whether a 
spine disability was incurred in the veteran's service, 
because the examiner at the August 2004 examination based the 
opinion on a thorough review of the veteran's file and 
records in addition to a detailed medical examination and 
also provided a rationale for the resulting opinion.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current spine disability.  In addition, arthritis 
(or any other spine disability) was not diagnosed within one 
year of separation, so presumptive service connection for a 
spine disability is not warranted.  

The veteran contends that his current spine disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's spine disability is in July 1981, 
approximately 10 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Based on a probative medical examination and the lack of 
evidence of continuity of symptomatology, the Board finds 
that the preponderance of the medical evidence weighs against 
a finding that the veteran's spine disability developed in 
service.  Therefore, the Board concludes that the spine 
disability was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003 and July 2004 
and rating decisions in October 1999 and August 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a spine disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


